Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 5/10/2022.

As filed, claims 4, 6, 8, 9, and 12-15 are pending, wherein claims 13-15 are new; and claims 1-3, 5, 7, 10, and 11 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 5/10/2022, with respect to claims 2-4, 6, 8, 9, 11, and 12, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 2, 8, 9, and 12 by Watson, as evidenced by Bantel, is withdrawn per amendments and cancellation of claim 2.

The § 102(a)(1) rejection of claims 2, 3, 8, 9, and 12 by Tanaka is withdrawn per amendments and cancellation of claims 2 and 3.

The claim objection of claims 4, 6, and 11 is withdrawn per amendments and cancellation of claim 11. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 6, amend the following: 
Before “(Formula 10)”;
After “of Formula (IIa) is:”;
Delete “
    PNG
    media_image1.png
    106
    275
    media_image1.png
    Greyscale
”; and
Insert -- 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 --.

(The amendment is to make the structure clearer.)


Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method of treatment via a compound of instant formula (IIa).  
The prior arts, which were the Watson and Tanaka publications, were removed because they, for instance, failed to teach or suggest instant variable R1.  Without Watson and Tanaka, the instant process is free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 4, 6, 8, 9, and 12-15 are allowed.
Claims 1-3, 5, 7, 10, and 11 are cancelled.


Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626